PER CURIAM.
The complaint was served after the time for such service had expired, and the plaintiff therefore, as a matter of right, could not have insisted upon the defendant accepting the same, and the form of his motion, instead of being to compel defendant to accept, should have been to open the default. In his notice of motion, however, he asked for such other relief as the court might grant; and, sufficient facts appearing to warrant the opening of the default, and the granting of the motion for leave to serve the complaint, it is to be assumed that this was the relief which the court intended to grant. We think, therefore, while the form of the notice of motion, and the order entered upon granting the same, may not be strictly correct, because requiring the defendant to accept the complaint, instead of .opening the default, and granting permission to serve the complaint, that the proper disposition to be made of the appeal would be to affirm the order, without costs.